Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johta et al. (WO2016/114034A1) disclose an inner column: an outer column having a rear-side portion into which a front-side portion of the inner column is internally fitted, a slit extending in an axial direction, a pair of sandwiched portions arranged at positions sandwiching the slit from both sides in a width direction, and a pair of column-side through holes penetrating each of the pair of sandwiched portions in the width direction; a vehicle-body-side bracket having a pair of support plate portions sandwiching the pair of sandwiched portions, and a pair of vehicle-body-side through holes provided in portions of the pair of support plate portions that are aligned with each other: an adjusting rod inserted through the pair of column-side through holes and the pair of vehicle-body-side through holes: a pair of pressing portions arranged on portions of the adjusting rod that protrude from outside surfaces of the pair of support plate portions: an expansion/contraction mechanism expanding or contracting a distance between the pair of pressing portions: a telescopic friction plate sandwiched in at least any of a portion between an inside surface of the pair of support plate portions and an outside surface of the pair of sandwiched portions. and a portion between an outside surface of the pair of support plate portions and an inside surface of the pair of pressing portions, and having a telescopic elongated hole through which the adjusting rod is inserted: a support bracket having a mounting portion arranged inside the slit and joined to the inner column so as to be able to detach due to an impact load that is applied to the inner column during a secondary collision, and a support arm portion supporting the telescopic friction plate, and a jerking portion provided on a surface facing a rear side: and an impact absorbing member made of a wire material and having a base portion, a folded portion folded back to an outside in a radial direction of the inner column and to a front side from an end portion of the rear side of the base portion, and an extending portion extending to the front side from an end portion of the folded portion on the outside in the radial direction of the inner column; in which the base portion is attached to the inner column so as to displace together with the inner column when the inner column displaces forward, and the folded portion faces the jerking portion in the front-rear direction, but Johta et al. do not disclose that the outer column has a concave portion in a portion of an inner-circumferential surface existing on the front side of the slit, the concave portion open to an end portion on the front side of the slit and recessed toward an outside in a radial direction of the outer column, a restraining portion for preventing the extending portion from being deformed outward in the radial direction of the inner column during a secondary collision, wherein the base portion is attached to the inner column so as to displace together with the inner column when the inner column displaces forward, and the folded portion faces the jerking portion in the front-rear direction, and the restraining portion is composed of a harness bracket that is supported by and fixed to the support bracket, or the inner column has notch portions at two positions in end portions on the front side that are separated in a circumferential direction thereof, the base portion of the impact absorbing member has bent portions that are bent at right angles from the end portions on the front side of the pair of folded portions, and a connecting portion that connects together end portions of the bent portions, and the bent portions engage with the notch portions..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/2/2022